Citation Nr: 0611323	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04- 29 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement for an increased rating of the service connected 
chronic dermatitis, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to November 
1957 and then again from February 1958 to March 1961.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 RO decision that continued the 
veteran's evaluation of service-connected chronic dermatitis 
at a 10 percent rating.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable decision of the appeal.

2.  The service-connected chronic dermatitis has affected 
areas of the veteran's skin that approximate 18 percent of 
his body with no involvement of exposed areas. 

3.  The veteran has not undergone systematic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.


CONCLUSION OF LAW

The criteria for an increased rating for chronic dermatitis 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7806, 7816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated April 2003, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claims and what medical or other evidence he was responsible 
for obtaining.  VA also identified which evidence it was 
responsible for obtaining.  The letter told the veteran that 
he could either sign releases so that VA could request 
relevant records, or he could send the evidence himself.  
This notice served to tell him to submit relevant records in 
his possession.  The veteran demonstrated his actual 
knowledge of the need to submit relevant evidence by 
reporting in his substantive appeal that he would submit 
medical evidence as it became available to him.

The April 2003 notice was provided prior to the initial 
decision on the claim.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.  As just discussed, he has also received 
notice about the evidence needed to establish a rating.  He 
has not received note regarding an effective date.  Since the 
claim is being denied, no effective date is being set.  He 
is, therefore, not prejudiced by the absence of notice on 
that element.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

In his notice of disagreement, the veteran argued that VA had 
not requested all records of treatment reported by him in 
April 2003.  In April 2003, the veteran reported six source 
of treatment for "skin."  Four of these sources had treated 
the veteran prior to 1998.  The veteran reported two sources 
of current treatment, both were VA medical centers.  
Subsequent to the veteran's notice of disagreement, the RO 
obtained the VA treatment records, and records from one of 
the two remaining sources of private treatment.  The latter 
records showed no treatment subsequent to 1996.  The RO did 
not obtain records from one of the sources reported by the 
veteran, but these records reportedly pertained to the period 
from 1985 to 1994, and could not serve to substantiate the 
current severity of the skin disease.  The veteran is thus 
not prejudiced by the fact that they are not part of the 
claims folder.

Further, the veteran was accorded a VA examination that was 
completed in December 2004.  In his substantive appeal the 
veteran argued that he should have been afforded a VA 
examination when his dermatitis was "at its more severe 
stage."  He cited Ardison v. Brown, 6 Vet. App. 405, 407 
(1994), in which the Court held that where the medical 
history indicated that a skin condition had active and 
inactive phases, VA had an obligation to provide an 
examination during the active phase.  

In the instant case there is no medical evidence that the 
service connected skin disease has periods of greater 
activity than others.  The veteran has not reported any 
specifics as to when of for how long his skin disease is 
active.  The Court has held that its decision in Ardison 
applied only if there was some evidence of increased 
occupational impairment during the period of heightened 
activity, and where the period of heightened activity was 
relatively prolonged, i.e. weeks or months.  Voerth v. West, 
13 Vet. App. 117 (1999).  Here, the veteran is 70 years old, 
and has not reported any occupational impairment.  The most 
recent examiner noted that the veteran had worked in the post 
office for many years, indicating that the veteran was now 
retired.  The examiner also noted that the veteran was 
"really...not inhibited in any way by the skin condition as 
far as exercise capacity."  

The Board notes that the veteran's claim folder was not 
provided at the time of the VA examination in December 2004.  
However, this is viewed as harmless error as this claim is 
based on current symptomatology and not historical 
symptomatology.  Additionally, the examiner had access to the 
veteran's VA treatment records, and the veteran's only recent 
treatment has been provided through VA.  The examiner 
therefore had the opportunity to evaluate the disability in 
an informed manner.

The veteran has not reported, nor does the medical evidence 
show, any prolonged periods of heightened activity.  Hence 
another examination under Ardison is not warranted.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. §1155.  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §4.7.

In this case, the veteran was initially granted service 
connection for chronic dermatitis at a zero percent rating in 
March 1961.  In May 1977, the rating for chronic dermatitis 
was increased to 10 percent rating.  In March 2003, the 
veteran requested an increased rating on the basis of 
worsening of his condition. 

The Board notes its review of the veteran's medical records 
which included records from the Tampa VA, Orlando VA, Ronald 
Knipe, M.D., and a VA examination at the Tampa VA in December 
2004.  

The private treatment records pertain to the period prior to 
the current appeal period, and also show treatment 
principally for basal cell carcinoma.  A March 1996 report 
showed an incidental finding of psoriasis and seborrheic 
keratosis.

The VA treatment records show findings of basal cell 
carcinoma, but do not document any treatment related to 
dermatitis.  
In November 2002, a VA evaluation regarding excision of skin 
lesions noted that the veteran had psoriasis which was 
controlled and stable.  In February 2003, the veteran again 
underwent surgery for excisions of lesions on his back.

In April 2003, the veteran underwent a physical at the Tampa 
VA which noted that he had a history of multiple skin cancer 
excisions and presently had numerous lesions and scars over 
his trunk as well as left and right anterior chest lesions.  
He was diagnosed with basal cell carcinoma and squamous cell 
carcinoma.

The veteran underwent another excision of the basal cell on 
his back at the Orlando VA in May 2003.

In May 2003, the veteran underwent another physical at the 
Tampa VA in which he was diagnosed with residual basal cell 
cancer of the back. 

In December 2004, the veteran underwent an examination for an 
assessment of his service-connected chronic dermatitis.  This 
examination did not include a review of the veteran's claim 
file, but the examiner had access to VA treatment records.

The examiner noted that the veteran had had no further flares 
of what appeared to be psoriasis.  The veteran did not have 
scaly or hypertrophic rashes on his elbows, knees, hands or 
nails. 

Th examiner indicated that the area of affected skin 
"includes the upper torso and I would say approximates 18% 
of the total body surface area."  The examiner also noted 
that none of the affected skin is in the exposed regions of 
the veteran's body. 

The veteran was diagnosed with psoriasis but the condition 
was in remission and there were no areas of scaly patchy 
desquamating skin lesions.  The examiner also stated that the 
veteran had some discomfort with intermittent itching in the 
regions.

Additionally, the examiner noted that the veteran was 
currently taking Ultra Mide lotion and Calcipotriene.

The RO has rated the veteran's dermatitis by analogy under 
Diagnostic Code 7806, but since that code pertains to 
dermatitis, a rating by analogy does not seem to be 
necessary.  See 38 C.F.R. § 4.20 (2005) (providing for 
ratings by analogy where an unlisted conditions is 
encountered).  There have been reports of psoriasis, which is 
rated on the same basis as dermatitis under 38 C.F.R. 
§ 4.118, Diagnostic Code 7816 (2005).

Under Diagnostic Codes 7806, a 10 percent rating is 
assignable when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period. Id. 

A 30 percent rating is assignable when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systematic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period. 38 C.F.R. § 4.118, Codes 7806, 7816.

None of the veteran's medical records indicate that the 
veteran's skin disease covers an area approximating 20 to 40 
percent of the entire body or exposed areas.  

The treatment records have reported lesions only on the 
trunk.  The VA examination of December 2004 provided the only 
specific estimate of the percentage of body involvement.  
That estimate is less than the 20 percent of the entire body 
or the exposed areas needed for a higher evaluation.

Additionally, the veteran's medications of Ultra Mide lotion 
and Calcipotriene are not classified as corticosteroids or 
other immunosuppressive drugs and therefore an increased 
rating of 30 percent is not warranted under the rating 
criteria for dermatitis, psoriasis, or exfoliative dermatitis 
(erythroderma).  38 C.F.R. § 4.118, Diagnostic Code 7817 
(2005).  Additionally, there have been no reported findings 
of exfoliative dermatitis.

The Board notes confirmed diagnoses of basal cell carcinoma 
most notably located on the veteran's back which have 
required multiple excisions.  However, in a January 1979 
decision, the Board denied service connection for this 
disease, and in unappealed rating decision in July 2005, the 
RO declined to reopen that claim. Accordingly, the 
manifestations of basal cell carcinoma are not considered in 
evaluating the service connected dermatitis.

Because there is no evidence of hospitalizations for the 
service connected skin disease, and there is no evidence of 
marked interference with employment, referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b) (2005).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent, 
there is no reasonable doubt to resolve in the veteran's 
favor, and the appeal is denied. 


ORDER

Entitlement to an increased rating for chronic dermatitis, 
currently evaluated as 10 percent disabling, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


